       Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 1 of 17



                                                                                 August 19, 2019


Sixty-Third Report
of the Independent Monitor
for the Oakland Police Department

Introduction
This is our sixty-third status report on the Negotiated Settlement Agreement (NSA) in the case of
Delphine Allen, et al., vs. City of Oakland, et al., in the United States District Court for the
Northern District of California under the direction of Judge William H. Orrick. I was appointed
in 2010 to oversee the monitoring process of the Oakland Police Department (OPD) that began
in 2003.
This report covers our site visits of June 17-18 and July 1-2, 2019; and describes our recent
assessments of NSA Tasks 24, 25, and 41. Following the Court’s Order of May 21, 2015, we
devote special attention to the most problematic component parts of the Tasks that are not yet in
full or sustained compliance; and discuss in our status reports the most current information
regarding the Department’s progress with the NSA and its efforts at making the reforms
sustainable.
As noted previously, the Court expressed its concerns in a November 2018 Case Management
Conference, following our special assessment of use of force, which was prompted by an
unexplained reduction of 75% in reported use of force during the period 2012-2017. As a result
of these concerns, the Court reactivated Tasks 24 (Use of Force Reporting Policy), 25 (Use of
Force Investigation and Report Responsibilities), and 31 (Officer-Involved Shooting
Investigations). Our second assessments of reactivated Tasks 24 and 25 are included in this
report; our assessment of Task 31 is ongoing and will be addressed in a future status report.



Increasing Technical Assistance
Each month, our Team conducts a visit to Oakland that includes both compliance assessments
and technical assistance. During our visits, we meet with Department and City officials; observe
Department meetings and technical demonstrations; review Departmental policies; conduct
interviews and make observations in the field; and analyze OPD documents and files, including
misconduct investigations, use of force reports, crime and arrest reports, Stop Data Forms, and
other documentation. We also provide technical assistance in additional areas, especially those
that relate to the remaining non-compliant Tasks or areas identified by the Department.
        Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 2 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 2 of 17


Within the last several months, we have provided technical assistance to OPD officials in the
areas of IAD investigation quality (Task 5); use of force investigations (Tasks 24 and 25); stop
data and related issues (Task 34); risk management and the ongoing maintenance issues and
development of the Performance Reporting Information Metrics Environment (PRIME) system,
now called Vision (Task 41); and several Department policies and procedures, including policies
related to PRIME, officer discipline, use of force, probationers and parolees, handcuffing, the use
of armored vehicles, and the use of electronic control weapons.


Building Internal Capacity at OPD
Also per the May 21, 2015 Court Order, we continue to work closely with the Office of Inspector
General’s (OIG) lieutenant and staff to identify areas that it should audit or review – and to help
design approaches to these audits that are not cumbersome, so as to ensure sustainability. We
review OIG’s quarterly progress reports, which are a valuable resource and assist us in assessing
compliance with NSA requirements.




                                   Focused Task Assessments


Overview of Our Assessments of Tasks 24 and 25
OPD had been in compliance with Tasks 24 and 25 since 2015, and we were not actively
reviewing these Tasks. On November 27, 2018, as a result of concerns that had been brought
forward regarding the identification and investigation of uses of force, the Court reactivated
Tasks 24 and 25. The Court expressed concerns about the potential underreporting of use of
force based on the analysis completed by the Monitoring Team.
For purposes of this report, we reviewed 53 Use of Force (UOF) reports that were completed by
OPD personnel during December 2018 and January 2019 to assess compliance with Tasks 24
and 25. We reviewed all incidents (nine) that involved only a Level 3 use of force, two incidents
that involved both Level 3 and 4 uses of force, and a sample of Level 4 uses of force (41). We
also reviewed one Level 2 use of force, for which an FRB was held in January 2019. The review
of the Level 2 use of force here includes only an assessment of the field investigation. Any
identified concerns and final outcomes identified in FRBs we assess for Tasks 26 and 30.
Since we resumed these reviews following the Court’s reactivation of these Tasks, we have
provided feedback on the force investigations to OPD during each of our site visits. We have
also provided input regarding OPD’s proposed revisions to the use of force policy. OPD drafted
Special Order 9196 to address many of the concerns that we have been identified, and the policy
is currently still in the review phase. Use of force has been the subject of the Court and the
Monitoring Team’s attention. OIG recently completed an audit of use of force. Many of the
concerns we have noted in our reviews are addressed in both the Special Order and in the
findings of OIG’s audit.
        Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 3 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 3 of 17


In our review of the 53 use of force reports completed in December 2018 and January 2019, we
identified only one incident where we believe the use of force was inappropriate or excessive.
This was the one Level 2 incident we reviewed – and OPD also identified this concern in its
review, which resulted in the initiation of an Internal Affairs investigation. We continue to note
that in many instances, OPD personnel displayed notable restraint despite assaultive conduct,
resistance, or verbal abuse from persons with whom they had contact.
Eighty officers used force against 61 persons in the reports we reviewed. In some cases, multiple
officers used force on a single person; and in others, force was used on multiple persons, either
by a single officer or multiple officers.
The total breakdown for the force used on the 61 persons is as follows: African American, 57%;
Hispanic, 25%; and White, 13%. The remaining 5% of incidents included Asian and other
persons. Officers pointed a weapon at persons 44 times. In these 44 instances, the breakdown is
as follows: African American, 52%; Hispanic, 30%; White, 14%; and Asian or other (5%).
In the total 53 incidents, 48 persons on whom force was used were arrested or criminally
charged; 47 for felony violations; one for a misdemeanor crime. Four of the incidents involved
mental health holds, five involved incidents where a crime could not be established at the time,
and two involved incidents where the complainant or victim could not be located. In 12 of the
incidents reviewed, a person claimed some type of injury. Some of the injuries required only
first aid at the scene. In other incidents, persons were transported to a medical facility for
treatment of minor injuries that did not require hospitalization, or solely to obtain a medical
clearance.
As noted in our assessment of Task 25.3 in our 61st status report, we again identified numerous
incidents in our reviews where we believe that additional verbal communications and
explanation with persons who were contacted might result in a reduction in the need to use
physical force. We have discussed this with OPD; and we will continue to monitor these types
of instances and, as is our practice during our monthly site visits, provide input to the
Department. We encourage OPD to consider whether additional training is needed for their
personnel on how to approach; and, when necessary, detain persons they encounter.
During our review of the 53 use of force incidents, we again noted instances where it took
multiple officers to control and secure combative persons. In some of these instances, only a
single officer who used an identified weaponless defense method (leg sweep, arm bar, etc.) to
overcome resistance was identified as having used force. The officers who assisted in
controlling the subject were listed only as witnesses. The Department is currently revising its
use of force policy, and will clarify what constitutes a “reportable use of force.” We believe this
change will provide clearer direction to officers. We also note that this revision will undoubtedly
and significantly increase the number of reportable uses of force. OPD should track the
revisions once implemented, to determine the effects that this and any other policy change have
upon the reported use of force numbers.
        Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 4 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 4 of 17


We also noted that some officers included in their reports that they did not observe any use of
force by other OPD personnel, when it is apparent from our reviews that they were in a position
during the incident to do so. This demonstrates a failure on the officers’ part to properly identify
the use of force by others; an erroneous belief that the force observed was not reportable; or a
failure to accurately report observations. This continues to raise concerns about officers’
understanding of use of force and internal oversight by supervisors and should not be occurring
at this late stage of the NSA process. We will discuss these cases with OPD during our
upcoming site visit, as is our practice during our monthly site visits.
In one of the 53 investigations we reviewed, OPD personnel failed to activate their PDRDs
during the use of force. This issue was identified and addressed by the supervisor. In three other
cases we reviewed, the reports indicate that the PDRD was activated, but the video files were not
included for our review so we were unable to verify their existence. In one case, there was no
PDRD video of the incident and no explanation was provided. Supervisors continue to use
training sessions and Supervisory Note Files to address the failure to activate PDRDs and to
address other concerns – including officers’ use of profanity, or the use of appropriate tactics. In
one case, after a review of the officer’s use of profanity in an incident, the supervisor identified
that this officer had prior similar incidents and initiated an IAD investigation. It is critical that
supervisors continue to make and document these assessments prior to determining how to
handle those deficiencies they identify.
The use of force analysis we conducted last year established the underreporting of Level 4 uses
of force where an officer pointed a weapon at a person. Following our analysis, OPD partially
addressed this concern with refresher training in September 2018 for all officers, and the
Department will further address this issue in its use of force policy revisions. In our review of
cases for this report, we found one incident where the officer reported the pointing of a weapon
and included it in his criminal investigation report. The sergeant failed to address this use of
force in the report. We did not identify any additional incidents where the pointing of a weapon
at a person was not reported.
In our review of OPD’s 239th Biweekly Compliance Update, dated July 3, 2019, we noted that
year to date in 2019, there were 684 Level 4 uses of force. There were 141 Level 4 uses of force
during the same time period in 2018. As noted above, the Chief ordered refresher training on
officers’ use of firearms in September of 2018, and the number of reported uses of force has
increased dramatically since that time. OPD notes that the significant increase in Level 4 uses of
force may be related to the potential underreporting of Level 4 - Type 22 pointing a weapon at a
person prior to the refresher training.
        Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 5 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 5 of 17


In this same Compliance Update, OPD noted that there were 67 Level 3 uses of force, year to
date for 2019. During the same time period in 2018, 29 Level 3 uses of force were reported. We
previously asked OPD for any explanation for this increase. The Department identified that the
most significant increase is in Level 3 - Type 16 use of force, which is a weaponless defense
technique other than the use of a control hold. The other noted increase was in the use of Taser,
Level 3 - Type 11 and 18. During our July 2019 site visit, OPD representatives cited multiple
possible factors to account for this increase, including: lessons OPD personnel have learned from
prior incidents; that officers are now more apt to identify the use of force; and that the Chief has
given direction that if there is any doubt about whether the force used was reportable, it should
be reported.
While we acknowledge OPD’s explanations regarding the increases in both Level 3 and 4 uses of
force, and the Department’s current efforts to address proper reporting, it is extremely
concerning that none of the reported increases appear to have anything to do with a change in the
number of actual uses of force by OPD personnel. Instead, it appears that OPD employees had
simply not been properly reporting use of force for a lengthy period of time, and this went
unchecked by OPD supervisory and command personnel.




Task 24: Use of Force Reporting Policy
Requirements:
        The policy shall require that:
        1.       Members/employees notify their supervisor as soon as practicable following any
                 investigated use of force or allegation of excessive use of force.
        2.       In every investigated use of force incident, every member/employee using force,
                 and every member/employee on the scene of the incident at the time the force was
                 used, shall report all uses of force on the appropriate form, unless otherwise
                 directed by the investigating supervisor.
        3.       OPD personnel document, on the appropriate form, any use of force and/or the
                 drawing and intentional pointing of a firearm at another person.
        4.       A supervisor respond to the scene upon notification of an investigated use of force
                 or an allegation of excessive use of force, unless community unrest or other
                 conditions makes this impracticable.
        5.       OPD notify:
                 a.      The Alameda County District Attorney’s Office immediately or as soon as
                         circumstances permit, following a use of lethal force resulting in death or
                         injury likely to result in death.
                 b.      The City Attorney’s Office as soon as circumstances permit following the
                         use of lethal force resulting in death or serious injury. At the discretion of
                         the City Attorney’s Office, a Deputy City Attorney shall respond to the
        Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 6 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 6 of 17


                         scene. The Deputy City Attorney shall serve only in an advisory capacity
                         and shall communicate only with the incident commander or his/her
                         designee.
                 c.      Departmental investigators regarding officer-involved shootings, in
                         accordance with the provisions of Section V, paragraph H, of this
                         Agreement.
        6.       OPD enter data regarding use of force into OPD’s Personnel Assessment System
                 (PAS).
(Negotiated Settlement Agreement V. A.)


Relevant Policy:
OPD most recently revised Departmental General Order K-4, Reporting and Investigating the
Use of Force on October 16, 2014. DGO K-4 incorporates the requirements of Task 24.


Commentary:
We reviewed 53 Use of Force (UOF) reports that were completed by OPD during August,
September, and November 2018 to assess compliance with Task 24. We reviewed all Level 3
uses of force and a sample of Level 4 uses of force. We also reviewed one Level 2 UOF, for
which an FRB was held in January 2019. The review of this UOF includes only an assessment
of the field investigation.
Task 24.1 requires that members/employees notify their supervisor as soon as practicable
following any reportable use of force or allegation of excessive use of force. In all but two of the
53 UOF reports completed in completed in December 2018 and January 2019, notifications were
made as required.
Task 24.2 requires that in every reportable use of force incident, every member/employee on the
scene of the incident at the time the force was used, reports all uses of force on the appropriate
form, unless otherwise directed by the investigating supervisor. Task 24.3 requires that OPD
personnel document, on the appropriate form, every use of force and/or the drawing and
intentional pointing of a firearm at another person.
In the 53 UOF incidents we reviewed, officers pointed weapons at persons 44 times. We
determined that officers’ pointing of their firearms to be appropriate in all 44 instances we
assessed. In one of the 44 instances, though the officer noted in his criminal report that he had
pointed a weapon at a person, the supervisor did not list or address this use of force in the report.
In two instances, officers who assisted in restraining a combative person did not report having
used force. This continues to be a reoccurring issue. In its revisions to the UOF policy, OPD is
providing clarification regarding reportable uses of force. We will continue to closely monitor
these types of incidents to ensure that OPD personnel properly report these uses of force.
        Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 7 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 7 of 17


Task 24.4 requires that a supervisor respond to the scene upon notification of a Level 1, 2, or 3
use of force or an allegation of excessive use of force, unless community unrest or other
conditions makes such a response impracticable. In the Level 2 and Level 3 uses of force we
reviewed for this subtask, supervisors responded to the scene as required in all instances. In all
but three of the Level 4 uses of force, a supervisor was either on scene at the time of the use of
force, or responded to the scene upon being notified of the use of force.
Task 24.5 specifically addresses requirements for the response and handling of Level 1 uses of
force. As previously noted, we are assessing these uses of force in Tasks 26 and 30.
Task 24.6 requires that OPD enter all use of force data into Performance Reporting Information
Metrics Environment (PRIME), which is now called Vision. In all 53 UOF cases we reviewed,
the data was entered as required.
The Court’s reactivation of Task 24 at a November 2018 Case Management Conference resulted
from our serious concerns with the Department’s handling and investigation of recent uses of
force. OPD has authored Special Order 9196 to address and clarify requirements for the proper
reporting of use of force. OIG’s recent audit should be troubling to the Department, the City,
and the community, as it has identified numerous concerns with the reporting of use of force and
enumerated a number of recommendations. It remains to be seen if forthcoming policy revisions
and other changes, prompted by our involvement and our review of previously unexplained
reductions in reported use of force, will have a positive outcome on this issue. As a result, OPD
remains in partial compliance with this Task.
 Task 24 compliance status                 In partial compliance




Task 25: Use of Force Investigations and Report Responsibility
Requirements:
An on-scene supervisor is responsible for completing an investigated use of force report in
accordance with the provisions of Departmental General Order K-4, “Reporting and
Investigating the Use of Force.”
        1.       OPD shall develop and implement a policy for conducting and documenting use
                 of force investigations that include, at a minimum:
                 a.      Documentation of the incident in either an Offense or Supplemental
                         Report from the member(s)/employee(s) using force; and/or, when
                         necessary, a statement taken from the member(s)/employee(s) using force;
                 b.      Separating and separately interviewing all officers who were at the scene
                         at the time of the incident;
                 c.      A Supplemental Report from other members/employees on the scene or a
                         statement taken, if deemed necessary by the investigating supervisor;
                 d.      Identification and interviews of non-Departmental witnesses;
        Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 8 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 8 of 17


                 e.      Consideration of discrepancies in information obtained from members,
                         employees and witnesses, and statements in the reports filed;
                 f.      Whether arrest reports or use of force reports contain “boilerplate” or
                         “pat language” (e.g., “fighting stance”, “minimal force necessary to
                         control the situation”);
                 g.      Documentation of physical evidence and/or photographs and a summary
                         and analysis of all relevant evidence gathered during the investigation;
                         and
                 h.      Consideration of training/tactical issues involving the availability and
                         practicality of other force options.
                 i.      Supervisor’s justification as to why any element of the policy was not
                         documented; and
        2.       All supervisors shall be trained in conducting use of force investigations and such
                 training shall be part of a supervisory training course.
        3.       Use of force investigations shall include a recommendation whether the use of
                 force was objectively reasonable and within Department policy and training. The
                 recommendation shall be based on the totality of the circumstances and shall
                 consider, but is not limited to, the following factors:
                 a.      Whether the force used was pursuant to a legitimate law-enforcement
                         objective;
                 b.      Whether the type and amount of force used was proportional to the
                         resistance encountered and reasonably related to the objective the
                         members/employees were attempting to achieve;
                 c.      Whether the member/employee used reasonable verbal means to attempt
                         to resolve the situation without force, if time and circumstances permitted
                         such attempts;
                 d.      Whether the force used was de-escalated or stopped reasonably when
                         resistance decreased or stopped;
        4.       use of force reports shall be reviewed by the appropriate chain-of-review as
                 defined by policy.
                 The type of force used, the identity of the involved members, and the report
                 preparer shall be the determining criteria for utilizing the appropriate chain-of-
                 review. Reviewers may include, when appropriate, the chain-of-command of the
                 involved personnel, the appropriate Area Commander on duty at the time the
                 incident occurred, other designated Bureau of Field Operations commanders, and
                 as necessary, the chain-of-command of the involved personnel up to the Division
                 Commander or Deputy Chief/Director, and the Internal Affairs Division.
                 Reviewers for Level 1-3 use of force investigations shall:
        Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 9 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 9 of 17


                 a.      Make a recommendation as to whether the use of force was in or out of
                         policy,
                 b.      Order additional investigation and investigative resources when
                         necessary, and
                 c.      Comment on any training issue(s) when appropriate.
        5.       Any recommendation that the use of force did not comply with Department policy
                 shall result in the incident being referred to the Internal Affairs Division to
                 conduct additional investigation/analysis, if necessary.
        6.       Members/employees involved in a use of force incident resulting in serious injury
                 or death and/or an officer-involved shooting, shall be separated from each other
                 as soon as practicable at the incident scene, and kept apart until they have
                 completed their reports and been interviewed.
(Negotiated Settlement Agreement V. B.)


Relevant Policy:
OPD most recently revised Departmental General Order K-4, Reporting and Investigating the
Use of Force on October 16, 2014. DGO K-4 incorporates the requirements of Task 25.


Commentary:
As noted for Task 24, we reviewed 53 use of force (UOF) reports that were completed in
December 2018 and January 2019 to assess compliance with Task 25. In total, we reviewed one
Level 2 use of force; nine Level 3 only uses of force; two incidents that had both Level 3 and
level 4 uses of force; and a sample of Level 4-only uses of force (41).
Task 25.1 requires that an on-scene supervisor complete a Use of Force Report for every Level 3
use of force. In all 11 Level 3 uses of force reviewed for this subtask, a supervisor responded to
the scene and completed a use of force investigation. In addition, there were seven instances
where a Level 3 use of force was downgraded to a Level 4 by a supervisor who was at the scene.
In all seven of these instances, documentation, justification, and approval were provided
Task 25.2 requires that all supervisors are trained on how to conduct use of force investigations
and such training is part of a supervisory training course. OPD includes the requirement for this
training in its Departmental policies. During our March site visit, we confirmed with OPD that
that it continues to require and deliver this training.
Task 25.3 requires that use of force investigations include required recommendations. Areas of
recommendation include: whether the force used was pursuant to a legitimate law enforcement
objective; whether the type and amount of force used was proportional to the resistance
encountered and reasonably related to the objective the officers were attempting to achieve;
whether the officers used reasonable verbal means to attempt to resolve the situation without
force, if time and circumstances permitted such attempts; and whether the force used was de-
escalated or stopped reasonably when resistance decreased or stopped.
       Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 10 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 10 of 17


In our assessment of the 52 Level 3 and 4 UOFs we reviewed, we did not identify any instance
where we believe the force used was not pursuant to a legitimate law enforcement objective, was
inappropriate or excessive, or where the use of force was not deescalated or stopped reasonably
when resistance decreased. We again found, however, several instances where we believe OPD
officers could have made additional efforts to explain to subjects being detained why the
detention was occurring. In some cases, the need to use physical force may have been decreased
or eliminated had some additional verbal explanation been provided. This is a cultural issue and
one that is also tied to instances where de-escalation might facilitate a better outcome. During
our site visits in June and July 2019, we again discussed cases where we believe additional
verbal communications should have been attempted and could have resulted in a decrease in the
necessity to use of force.
Task 25.4 requires that use of force reports are reviewed by the appropriate chain of review and
appropriate recommendations are made. In all of the cases we reviewed, the reports were
reviewed as required.
Task 25.5 requires that any determination that a use of force did not comply with Department
policy result in the incident being referred to IAD to conduct additional investigation/analysis, if
necessary. There was one Level 2 UOF referred to IAD to investigate the force used.
Task 25.6 requires that members/employees involved in a use of force incident resulting in
serious injury or death and/or officer-involved shooting, are separated from each other as soon as
practicable at the incident scene, and kept apart until they have completed their reports and been
interviewed. This Task is not assessed here, as we review and consider it as part of the Force
and Executive Force Review Boards that OPD holds to examine Level 1 and 2 uses of force.
The Court’s reactivation of Task 25 at a November 2018 Case Management Conference resulted
from our serious concerns with the Department’s handling and investigation of recent uses of
force. As noted above, OPD has drafted Special Order 9196 to address and clarify requirements
for the proper reporting of use of force. OIG’s recent audit identified numerous, troubling
concerns with the reporting of use of force and enumerated a number of recommendations. It
remains to be seen if forthcoming policy revisions and other changes, prompted by our
involvement and our review of previously unexplained reductions in reported use of force, will
have a positive outcome on this issue. As a result, OPD remains in partial compliance with this
Task.
 Task 25 compliance status                 In partial compliance
       Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 11 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 11 of 17



Task 41: Use of Personnel Assessment System (PAS) and Risk
Management
Requirements:
Within 375 days from the effective date of this Agreement, OPD shall develop a policy for use of
the system, including supervision and audit of the performance of specific members, employees,
supervisors, managers, and OPD units, as well as OPD as a whole.
The policy shall include the following elements:
        1.       The Chief of Police shall designate a PAS Administration Unit. The PAS
                 Administration Unit shall be responsible for administering the PAS policy and, no
                 less frequently than quarterly, shall notify, in writing, the appropriate Deputy
                 Chief/Director and the responsible commander/manager of an identified
                 member/employee who meets the PAS criteria. PAS is to be electronically
                 maintained by the City Information Technology Department.
        2.       The Department shall retain all PAS data for at least five (5) years.
        3.       The Monitor, Inspector General and Compliance Coordinator shall have full
                 access to PAS to the extent necessary for the performance of their duties under
                 this Agreement and consistent with Section XIII, paragraph K, and Section XIV of
                 this Agreement.
        4.       PAS, the PAS data, and reports are confidential and not public information.
        5.       On a quarterly basis, commanders/managers shall review and analyze all
                 relevant PAS information concerning personnel under their command, to detect
                 any pattern or series of incidents which may indicate that a member/employee,
                 supervisor, or group of members/employees under his/her supervision may be
                 engaging in at-risk behavior. The policy shall define specific criteria for
                 determining when a member/employee or group of members/employees may be
                 engaging in at-risk behavior.
        6.       Notwithstanding any other provisions of the PAS policy to be developed, the
                 Department shall develop policy defining peer group comparison and
                 methodology in consultation with Plaintiffs’ Counsel and the IMT. The policy
                 shall include, at a minimum, a requirement that any member/employee who is
                 identified using a peer group comparison methodology for complaints received
                 during a 30-month period, or any member who is identified using a peer group
                 comparison methodology for Penal Code §§69, 148 and 243(b)(c) arrests within
                 a 30-month period, shall be identified as a subject for PAS intervention review.
                 For the purposes of these two criteria, a single incident shall be counted as “one”
                 even if there are multiple complaints arising from the incident or combined with
                 an arrest for Penal Code §§69, 148 or 243(b)(c).
        7.       When review and analysis of the PAS threshold report data indicate that a
                 member/employee may be engaging in at-risk behavior, the member/employee’s
                 immediate supervisor shall conduct a more intensive review of the
       Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 12 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 12 of 17


                 member/employee’s performance and personnel history and prepare a PAS
                 Activity Review and Report. Members/employees recommended for intervention
                 shall be required to attend a documented, non-disciplinary PAS intervention
                 meeting with their designated commander/manager and supervisor. The purpose
                 of this meeting shall be to review the member/employee’s performance and
                 discuss the issues and recommended intervention strategies. The
                 member/employee shall be dismissed from the meeting, and the designated
                 commander/manager and the member/employee’s immediate supervisor shall
                 remain and discuss the situation and the member/employee’s response. The
                 primary responsibility for any intervention strategies shall be placed upon the
                 supervisor. Intervention strategies may include additional training,
                 reassignment, additional supervision, coaching or personal counseling. The
                 performance of members/ employees subject to PAS review shall be monitored by
                 their designated commander/manager for the specified period of time following
                 the initial meeting, unless released early or extended (as outlined in Section VII,
                 paragraph B (8)).
        8.       Members/employees who meet the PAS threshold specified in Section VII,
                 paragraph B (6) shall be subject to one of the following options: no action,
                 supervisory monitoring, or PAS intervention. Each of these options shall be
                 approved by the chain-of-command, up to the Deputy Chief/Director and/or the
                 PAS Activity Review Panel.
                 Members/employees recommended for supervisory monitoring shall be monitored
                 for a minimum of three (3) months and include two (2) documented, mandatory
                 follow-up meetings with the member/employee’s immediate supervisor. The first
                 at the end of one (1) month and the second at the end of three (3) months.
                 Members/employees recommended for PAS intervention shall be monitored for a
                 minimum of 12 months and include two (2) documented, mandatory follow-up
                 meetings with the member/employee’s immediate supervisor and designated
                 commander/manager: The first at three (3) months and the second at one (1)
                 year. Member/employees subject to PAS intervention for minor, easily
                 correctable performance deficiencies may be dismissed from the jurisdiction of
                 PAS upon the written approval of the member/employee’s responsible Deputy
                 Chief, following a recommendation in writing from the member/employee’s
                 immediate supervisor. This may occur at the three (3)-month follow-up meeting
                 or at any time thereafter, as justified by reviews of the member/employee’s
                 performance. When a member/employee is not discharged from PAS jurisdiction
                 at the one (1)-year follow-up meeting, PAS jurisdiction shall be extended, in
                 writing, for a specific period in three (3)-month increments at the discretion of the
                 member/employee’s responsible Deputy Chief. When PAS jurisdiction is extended
                 beyond the minimum one (1)-year review period, additional review meetings
                 involving the member/employee, the member/ employee’s designated
                 commander/manager and immediate supervisor, shall take place no less
                 frequently than every three (3) months.
       Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 13 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 13 of 17


        9.       On a quarterly basis, Division/appropriate Area Commanders and managers
                 shall review and analyze relevant data in PAS about subordinate commanders
                 and/or managers and supervisors regarding their ability to adhere to policy and
                 address at-risk behavior. All Division/appropriate Area Commanders and
                 managers shall conduct quarterly meetings with their supervisory staff for the
                 purpose of assessing and sharing information about the state of the unit and
                 identifying potential or actual performance problems within the unit. These
                 meetings shall be scheduled to follow-up on supervisors’ assessments of their
                 subordinates’ for PAS intervention. These meetings shall consider all relevant
                 PAS data, potential patterns of at-risk behavior, and recommended intervention
                 strategies since the last meeting. Also considered shall be patterns involving use
                 of force, sick leave, line-of-duty injuries, narcotics-related possessory offenses,
                 and vehicle collisions that are out of the norm among either personnel in the unit
                 or among the unit’s subunits. Division/appropriate Area Commanders and
                 managers shall ensure that minutes of the meetings are taken and retained for a
                 period of five (5) years. Commanders/managers shall take appropriate action on
                 identified patterns of at-risk behavior and/or misconduct.
        10.      Division/appropriate Area Commanders and managers shall meet at least
                 annually with his/her Deputy Chief/Director and the IAD Commander to discuss
                 the state of their commands and any exceptional performance, potential or actual
                 performance problems or other potential patterns of at-risk behavior within the
                 unit. Division/appropriate Area Commanders and managers shall be responsible
                 for developing and documenting plans to ensure the managerial and supervisory
                 accountability of their units, and for addressing any real or potential problems
                 that may be apparent.
        11.      PAS information shall be taken into account for a commendation or award
                 recommendation; promotion, transfer, and special assignment, and in connection
                 with annual performance appraisals. For this specific purpose, the only
                 disciplinary information from PAS that shall be considered are sustained and not
                 sustained complaints completed within the time limits imposed by Government
                 Code Section 3304.
        12.      Intervention strategies implemented as a result of a PAS Activity Review and
                 Report shall be documented in a timely manner.
        13.      Relevant and appropriate PAS information shall be taken into account in
                 connection with determinations of appropriate discipline for sustained
                 misconduct allegations. For this specific purpose, the only disciplinary
                 information from PAS that shall be considered are sustained and not sustained
                 complaints completed within the time limits imposed by Government Code Section
                 3304.
        14.      The member/employee’s designated commander/manager shall schedule a PAS
                 Activity Review meeting to be held no later than 20 days following notification to
                 the Deputy Chief/Director that the member/employee has met a PAS threshold
                 and when intervention is recommended.
       Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 14 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 14 of 17


        15.      The PAS policy to be developed shall include a provision that a member/employee
                 making unsatisfactory progress during PAS intervention may be transferred
                 and/or loaned to another supervisor, another assignment or another Division, at
                 the discretion of the Bureau Chief/Director if the transfer is within his/her
                 Bureau. Inter-Bureau transfers shall be approved by the Chief of Police. If a
                 member/employee is transferred because of unsatisfactory progress, that transfer
                 shall be to a position with little or no public contact when there is a nexus
                 between the at-risk behavior and the “no public contact” restriction. Sustained
                 complaints from incidents subsequent to a member/employee’s referral to PAS
                 shall continue to result in corrective measures; however, such corrective
                 measures shall not necessarily result in a member/employee’s exclusion from, or
                 continued inclusion in, PAS. The member/employee’s exclusion or continued
                 inclusion in PAS shall be at the discretion of the Chief of Police or his/her
                 designee and shall be documented.
        16.      In parallel with the PAS program described above, the Department may wish to
                 continue the Early Intervention Review Panel.
        17.      On a semi-annual basis, beginning within 90 days from the effective date of this
                 Agreement, the Chief of Police, the PAS Activity Review Panel, PAS Oversight
                 Committee, and the IAD Commander shall meet with the Monitor to review the
                 operation and progress of the PAS. At these meetings, OPD administrators shall
                 summarize, for the Monitor, the number of members/employees who have been
                 identified for review, pursuant to the PAS policy, and the number of
                 members/employees who have been identified for PAS intervention. The
                 Department administrators shall also provide data summarizing the various
                 intervention strategies that have been utilized as a result of all PAS Activity
                 Review and Reports. The major objectives of each of these semi-annual meetings
                 shall be consideration of whether the PAS policy is adequate with regard to
                 detecting patterns of misconduct or poor performance issues as expeditiously as
                 possible and if PAS reviews are achieving their goals.
        18.      Nothing in this Agreement, and more specifically, no provision of PAS, shall be
                 construed as waiving, abrogating or in any way modifying the Department’s
                 rights with regard to discipline of its members/employees. The Department may
                 choose, at its discretion, to initiate the administrative discipline process, to
                 initiate PAS review or to use both processes concurrently or consecutively.
(Negotiated Settlement Agreement VII. B.)


Relevant Policy:
OPD revised and issued Departmental General Order D-17, Personnel Assessment Program, in
November 2013. The Department has begun to address General Order D-17 as part of the
Department’s ongoing policy review and revision program. The revised version of the relevant
policy is currently under review.
       Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 15 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 15 of 17


Commentary:
With regard to risk management data, the Department continues to make progress on the
collection and use of information. The Department notes that it is collecting all of the categories
of data outlined in Task 40. Furthermore, report formats have been prepared under the new
Vision database (formerly known as PRIME) to produce tables that present the required data.
We look forward to reviewing that data in the near future. The Department also reports that 62
reports have been developed to support the presentation and review of data from the Vision
database.
Those reports are separate from the development of the data dashboards, which will be used by
supervisors and command staff for the daily tasks of management from the individual officer
level through squads, Areas, and OPD as a whole. The Department’s external contractor has
completed drafts of 10 data dashboards, which are in the process of review and revision as
needed. The reports and dashboards will also be integral to the risk management process and the
work of the PAS Unit.
During our July site visit, we met with OPD officials to address key issues around measurement
and data use, as well as plans for training the Department on the use of the new Vision database.
The working group on these topics included appropriate Command staff, external consultants,
and key staff members working on the database and the PAS risk management process.
The measurement issues included review of useful ways to facilitate comparisons over time and
across individuals and units, from the squad level through the Department as a whole. It is
important that the Department establish consistent and easily interpreted measures to support
supervision and planning. Simplicity and consistency will help assure that the new data systems
will provide the most value for identifying and managing risk in the Department.
Preparation for bringing the new Vision database on line also included discussion of training for
command staff and officers. We discussed some new approaches, including conducting training
in the Areas and in conjunction with Area-level Risk Management Meetings. The OPD group is
in the process of producing a plan for comprehensive training on the Vision system and its use
for supervision and risk management.
As noted above, the dashboard development is nearly complete, and the developers and the City
Information Technology Department are preparing for user acceptance training (UAT). Despite
these developments, the project continues to experience delays; and OPD reports that it now
expects that full implementation will not occur until October. Data quality issues, especially
regarding information collected under earlier OPD systems, remain a concern; we will monitor
how much historical data the Department will collect.
 Task 41 compliance status                 In compliance
       Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 16 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 16 of 17



Conclusion
Our Team continues to engage in work that monitors the Oakland Police Department’s
compliance with the Negotiated Settlement Agreement (NSA), reviews Departmental processes
and outcomes, and provides technical assistance intended to increase the capacity of the
Department to meet or exceed NSA requirements. In the course of this work, we review data on
Departmental activities including, but not limited to: the use of force; complaints; investigations;
discipline; and risk management. We provide feedback to the Department and continue to assess
its progress.
The City and OPD leadership continue to struggle with using the specific stipulations of the NSA
to increase the Department’s capacity to identify problems – and, most importantly, to
implement effective solutions. Our goal remains to support the progress made by OPD, to assist
the Department in moving forward, and to note when OPD falls short of the requirements of the
NSA.
Our site visits and related work provide opportunities to closely consider the Department’s
capacity for self-examination and change. Most recently, that has included our review of the
Department’s analysis of issues related to reporting the use of force, as conducted by the OPD
Office of the Inspector General (OIG) and recently released in the report entitled, “An
Assessment of the Oakland Police Department’s Use of Force Reporting, Usage of Portable
Digital Recording Devices, and Supervision of Incidents During Arrests for Offenses Where
There is a Significant Chance That Force Would be Used.”
As noted in our earlier reports, our review of a sample of arrests found significant evidence that
use of force were not being accurately reported. The finding was initially met with resistance but
ultimately lead the Department to conduct its own analysis of reporting of the use of force, as
well as compliance with the Department’s PDRD video recording policy. That exercise in self-
analysis came to the indisputable conclusion that the problems were even more extensive than
we discovered.
Whether induced by the Court, the Monitoring Team, or self-initiated, OIG is to be commended
for the quality of its report. The report’s results and analysis were disturbing, and the
Department’s written response was incomplete. Use of force is a central issue of the NSA.
When distilled to its most basic findings, the audit found that, in the 47 reviewed incidents where
force was found to have been used, the force was not reported in 17, or 36%, of the cases. In
38% of the incidents, some of the officers involved did not follow the PDRD policy. According
to the report, potential misconduct was found in 45% of the reviewed incidents.
As a result of the analysis, the problematic cases were appropriately referred to the Internal
Affairs Division (IAD) for investigation. We have expressed concerns that the chains of
command that initially approved the reports associated with these incidents would now be tasked
with investigating the deficiencies. We will closely monitor IAD’s progress with these
investigations, and review them once they are completed.
       Case 3:00-cv-04599-WHO Document 1309 Filed 08/19/19 Page 17 of 17
Sixty-Third Report of the Independent Monitor for the Oakland Police Department
August 19, 2019
Page 17 of 17


The recommendations in the report largely addressed issues of training and policy clarification.
Taken as a whole, the Department’s analysis of the reporting of uses of force and compliance
with videotaping policy provides an important opportunity for reform-focused management. It
raises a concern frequently noted by Chief Kirkpatrick: the need to change the culture within the
Department.
At this point in time, however, it is clear that the Department has not formulated a
comprehensive approach to addressing the concerns with culture raised by the report. The
training and policy recommendations are undoubtedly sound – but also obvious.
The Department’s response must integrate broader issues of personnel, discipline, risk
management, supervision, and leadership into a comprehensive management plan.
The approach to this problem has followed an all-too-familiar pattern. When the Department has
learned of significant problems, often from external sources, the response begins with an analysis
of data. As was the case in the “sex scandal,” the Training Academy problems, assorted stop
data issues, the utility of PAS reviews, and officers unnecessarily pointing firearms, analyses
give rise to detailed problem description that only culminate in the most obvious changes in
training and policy. A written response to the problem often follows, as it has from the Chief
following the use of force report. The Chief’s written response to OIG’s report should not be
confused with a comprehensive plan for reform.
An illustration of the limits to this approach can be seen in a significant, but largely unaddressed,
finding in OIG’s report. The analysis of force reporting and PDRD policy violations includes the
finding that squads with the highest rates of problems also had the highest number of officers in
monitoring and intervention under the risk management process. That suggests the limited
effectiveness of risk management in addressing these issues. That weakness, however, is not
addressed. The risk management process, a potentially powerful resource for changing the
culture, is ignored in the Chief’s written response to the problems detailed in OIG’s report.
The concept of culture, as used by the Chief, suggests a broad and powerful influence that
permeates a wide range of police activities and seems likely to change for the better only through
continuous and comprehensive efforts. Problems associated with culture may reveal themselves
in sound analyses of Departmental activity. That is the case here. But, like the problems
themselves, broad and powerful responses must be identified and implemented to accomplish the
goals the Chief espouses.
In the end, analysis is a necessary but not sufficient tool for bringing about reform. Policy
revision and training have similar limitations. Changes in officer conduct must be brought about
by robust supervision, intervention – and if necessary, discipline. In the end, real change
requires real change.




Chief (Ret.) Robert S. Warshaw
Monitor
